Citation Nr: 0617416	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for pansinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1945 until August 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
pansinusitis has been productive of complaints of headaches 
and purulent discharge; the competent evidence reflects no 
more than 3 to 5 non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation for 
pansinusitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.9.7, 
Diagnostic Code 6510 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2002 and October 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran as to 
schedular criteria for pansinusitis.  However, this is found 
to be harmless error because the statement of the case, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the disability at issue (38 C.F.R. § 4.97, DC 6510), and 
included a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for his service-
connected disability at issue.

The VCAA notice provided to the veteran also failed to 
include the laws pertinent to effective dates.  However, 
because the veteran will be provided notice of the applicable 
effective date laws if he expresses timely disagreement with 
the rating action which effectuates the Board decision 
herein, there is no prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the February 2006 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Moreover, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a July 2005 videoconference 
hearing before the undersigned.  At that time, he indicated 
that he received treatment for his pansinusitis from Dr. B. 
and Dr. W.  Treatment reports from those physicians are not 
associated with the claims file.  However, in the October 
2005 notice letter, the veteran was expressly instructed to 
complete release forms and provide the complete name, address 
and approximate dates of treatment as to each physician.  
However, the veteran did not furnish the information 
necessary for VA to procure the records on his behalf.  In 
this vein, the Court has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  Because the veteran has not 
responded to VA's request for information, it does not appear 
that additional efforts to assist the veteran would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for pansinusitis 
pursuant to Diagnostic Code 6510.  That Code section utilizes 
the general rating criteria for sinusitis and provides a 
noncompensable disability rating for sinusitis that is 
detected by x-ray only.  In order to be entitled to the next-
higher 10 percent rating, the evidence must show one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A note to the rating criteria states that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (2005).

The Board has reviewed the evidence of record and finds 
support for a 10 percent evaluation under Diagnostic Code 
6510.  In reaching this determination, it is acknowledged 
that the evidence fails to demonstrate any incapacitating 
episodes as defined by the note to the general rating formula 
for sinusitis.  However, the veteran's overall disability 
picture is found to be consistent with the requirement of 
three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Indeed, a January 2004 letter written by J. W., 
M.D., noted that the veteran experienced about three episodes 
of sinus infection per year.  As Dr. J. W. stated that the 
veteran had been under his care since 1991, his statements as 
to the frequency of the veteran's symptomatology are found to 
be highly probative.  Moreover, other evidence of record also 
suggests that the veteran had between 3 and 6 non-
incapacitating episodes of sinusitis per year.  Indeed, at 
the July 2005 videoconference hearing before the undersigned, 
the veteran's wife indicated that the veteran was prescribed 
Penicillin tablets to alleviate his sinus attacks and that 
there had been 3 such prescriptions since November 2004.  
(Transcript "T," at 7-8).  Moreover, upon VA examination in 
December 2004, the veteran reported sinus flare-ups occurring 
about 3 to 5 times per year which usually required 
antibiotics to clear the infection.  Such attacks were 
reportedly characterized by headaches, nasal discharge and 
nasal obstruction.  Objectively, there was slight tenderness 
over the maxillary sinuses at that time.  This objective 
finding, in conjunction with the earlier letter written by 
treating physician Dr. J. W. and the July 2005 hearing 
testimony, enables the Board to conclude that assignment of 
the next-higher 10 percent rating for pansinusitis is 
appropriate.  In reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the evidence supports a 10 percent evaluation for the 
veteran's service-connected pansinusitis, a rating in excess 
of that amount is not justified.  In order to warrant a 30 
percent rating under the general rating formula for 
sinusitis, the evidence must demonstrate  three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (2005).

As already noted, the competent evidence does not establish 
any incapacitating episodes associated with the veteran's 
pansinusitis.  Moreover, the overall evidence does not show 
more than six non-incapacitating episodes of sinusitis per 
year.  In so finding, the Board acknowledges the veteran's 
complaints of headaches raised upon VA examination in January 
2006.  Specifically, he stated that he had chronic headaches, 
usually lasting for 3 days.  He reported that such episodes 
occurred approximately once or twice per month.  He denied 
any frequent sneezing, itchy eyes, watery eyes or any other 
signs of allergic component to his headache episodes.  

Because the veteran did not report symptoms such as purulent 
discharge or crusting in association with his headaches, it 
does not appear that they meet the criteria for a non-
incapacitating episode of sinusitis.  Indeed, as noted by the 
veteran at his July 2005 videoconference hearing, there was 
no sinus pain associated with his headache episodes.  (T. at 
11.) 

Even if deemed to be non-incapacitating episodes for the 
purposes of the general rating formula, his report of 1 to 2 
episodes per month, or 12-24 per year, is greatly 
inconsistent with the other evidence of record.  Again, at 
his December 2004 VA examination, the veteran reported only 3 
to 5 headache episodes per year.  Similarly, at his July 2005 
videoconference hearing, he reported that his headache 
episodes occurred about once every two months.  (T. at 11.)  
Moreover, the January 2004 letter written by the veteran's 
treating physician, Dr. J. W., also indicates 3 sinus 
episodes per year.  Thus, the overwhelming weight of the 
evidence does not establish non-incapacitating sinus episodes 
of such frequency as to warrant the higher evaluation under 
Diagnostic Code 6510.  Indeed, with respect to the frequency 
of sinus attacks, the January 2004 letter is found to be the 
most probative evidence available, and that document reflects 
non-incapacitating episodes of sinusitis less than 6 times 
per year.  

The Board has also considered whether a rating in excess of 
10 percent is permissible under any alternate Diagnostic 
Code.  However, there are no other relevant Diagnostic Codes 
for consideration.

In conclusion, the competent evidence supports assignment of 
the next-higher 10 percent rating for pansinusitis throughout 
the rating period on appeal.  There is no basis for a rating 
in excess of that amount, however.  The Board notes that in 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent rating for pansinusitis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


